DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Oz et al. (U.S. P.G. Pub. 2016/0098670 A1), Iacono et al. (U.S. 9,934,530 B1), Schenken (U.S. P.G. Pub. 2014/0278099 A1), Beaurepaire et al. (U.S. P.G. Pub. 2016/0189098 A1), and Minch, Robert P. "Privacy issues in location-aware mobile devices." 37th Annual Hawaii International Conference on System Sciences, 2004. Proceedings of the. IEEE, 2004.
Oz discloses providing delivery services for a retail website into the vehicle of a customer (Oz Fig. 12 Item 1210-1220, [0005], [0026], [0030]-[0032], [0044], [0055], [0060], [0079], [0081], [0097], [0099]-[0101], [0103], [0106], [0117], [0143], [0146]).
Iacono discloses requesting delivery information when a user intends to purchase that item (Iacono (Fig. 9 Items 904-910), (Col. 26 Lines 27-37), (Col. 26 Lines 38-62)).
Schenken discloses determining if a delivery locaiton has capacity to accommodate a parcel based on the dimension delivery location and the dimensions of a parcel (Schenken [0074], [0075]).
Beaurepaire discloses using a vehicle camera to facilitate a delivery into a vehicle (Beaurepaire [0034], [0038], [0041], [0066], [0071]).
Minch discloses the issues in sharing location information with mobile commerce vendors and why a consumer would want to limit the sharing of their location information (Minch Section 3).
As per claims 1, 16, and 17 the closest prior art of record does not teach, suggest, or disclose, the combination of limitations that includes causing the delivery destination information to be displayed on a predetermined web page, of the website operated by the external device and browsed by the user on the terminal, on the terminal before settling the order without the delivery destination information passing through the external device in response to receiving the user information indicating that the user intends to order the one or more products in the website from the external device. Applicant’s remarks filed February 03, 2022 on p. 9-10 regarding the Oz reference discussing the importance of not passing information through the device operating the retail website for privacy purposes are persuasive.
Claims 4-15 depend upon claim 1 and thus have all the limitations of claim and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minch, Robert P. "Privacy issues in location-aware mobile devices." 37th Annual Hawaii International Conference on System Sciences, 2004. Proceedings of the. IEEE, 2004.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628